DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 11/10/2022, claims 1, 2, 5, 7 – 9, 12, 15, 16, and 19 – 26 are pending for examination. This action is non-final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Response to Amendment
Acknowledgement is made claims 1, 8, 9, 12, and 15 are amended and pending examination.
Acknowledgement is made claims 3, 4, 6, 10, 11, 13, 14, and 17 are cancelled    and not presently pending examination.
Response to Arguments
Applicant’s arguments, found on pages 8 – 16 of Remarks dated 11/10/2022, wherein Applicant alleges, “amended claim 1 further clarifies that the RIB agent is configured to ‘obtain a first route from the first routing protocol agent [implementing a first type of routing protocol] and a second route from the second routing protocol agent [implementing a second type of routing protocol].’  In contrast, Beck's controller 1300 specifically performs validation for BGP, and accordingly, does not obtain routes from routing protocol agents implementing different types of routing protocol”, have been fully considered and found persuasive. Claim 1 has been amended, and Applicant’s rationale in regards to the teachings of the prior art are found to be persuasive, wherein the prior art of record fails to teach the claimed invention considered as whole. However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16, 19, and 21 – 26 are rejected under 35 U.S.C. §103 as being unpatentable over Scudder et al. (US 7,499,459 B1), in view of Ball et al. (US 2005/0135256 A1), hereinafter “Ball”, and further in view of Menon et al. (US 2022/0021600 A1), hereinafter “Menon”.
Regarding claim 1, Scudder teaches a network device, comprising: 
a processor (Scudder Col. 2 Lines 62 – 66); 
a memory (Scudder Col. 2 Lines 62 – 66) that stores a routing information base (RIB) (BGP RIB server 18 (Scudder Col. 2 Lines 48 – 61)); and 
wherein the processor is configured to execute a RIB agent that manages entries in the RIB (global RIB process 14), a first routing protocol agent that implements a first type of routing protocol (protocol instances 42), and a second routing protocol agent that implements a second type of routing protocol (protocol instances 42) (Each protocol instance 42 includes a protocol process 44 communicating to one or more client processes 46. Each protocol process 44 is customized to reflect route selection rules peculiar to its associated protocol) (Scudder Col. 2 Line 62 – Col. 3 Line 19, Col. 3 Line 55 – Col. 4 Line 4), and 
wherein the RIB agent, when executing on the processor, is configured to:
obtain a first route from the first routing protocol agent and a second route from the second routing protocol agent (global RIB server 14 accepts routes from routing protocol components, each protocol-specific RIB server provides storage of all routes from protocol processes and Storage of protocol-specific data (such as AS Path data for BGP) (Scudder Col. 3 Lines 31 – 67)); 
perform the route selection on the first route and the second route to select the first route (when multiple routes to the same destination exist, global RIB server selects the route which will be used according to a route selection algorithm (Scudder Col. 3 Lines 31 – 39)); 
after performing a routing action, make a determination about whether to distribute the first route to the second routing protocol agent (the global RIB applies policy control to the routes it distributes to any target, including the FIB (Scudder Col. 3 Lines 42 – 47)); and 
based on the determination, not distribute the first route to the second routing protocol agent or distribute the first route to the second routing protocol agent (receives updates from global RIB 40 and may disseminate each updated route to client processes 46 (Scudder Col. 4 Lines 1 – 4)).  
Scudder fails to teach the agent obtaining a routing policy, modify, using the routing policy, an initial value of an attribute of the first route to obtain a first updated route with a new value for the attribute, wherein the modifying of the initial value of the attribute occurs before a route selection by the RIB agent, and performing route selection on an updated route. Scudder further fails to teach performing a next-hop action on the first updated route, wherein the RIB agent uses an item of information that is unavailable to the first and second routing protocol agents to perform the next-hop action.
Scudder Col. 3 Lines 15 – 18 incorporates by reference Ball. Ball is directed inter-domain and inter-protocol routing using a routing layer in a network (Ball Paragraph [0006 – 0009]). As Scudder references Ball, it is obvious Scudder has taken teachings of Ball in arriving at their disclosed invention.
Ball teaches modifying, using the routing policy, an initial value of an attribute of the first route to obtain a first updated route with a new value for the attribute, wherein the modifying of the initial value of the attribute occurs before a route selection by an agent, and performing route selection on an updated route (BGP speaker (operating as an agent) receives update messages from peers to learn a number of paths … applies inbound policy 650 to the learned paths … subsequently selects the best paths (Ball Paragraph [0047]) policy may be used … to manipulate the data in the routing information (Ball Paragraph [0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ball related to applying inbound policies to received paths and apply them to the teachings of Scudder for the purpose of manipulating paths to select the best one. One would be motivated as such as different policies may benefit from different optimal routes.
Scudder and Ball fail to teach performing a next-hop action on the first updated route, wherein the RIB agent uses an item of information that is unavailable to the first and second routing protocol agents to perform the next-hop action
However, in analogous art, Menon teaches providing metric-based multi-hop path selection in a network comprising a plurality of routers (routers 110) and a routing engine (routing engine 204) (Menon Abstract and Paragraphs [0063 – 0065]). Menon teaches the routing engine having specific access to a Routing Information Base (RIB) (routers 110 are not taught as having access to the RIB) (Menon Paragraph [0064]). 
Menon specifically teaches performing a next-hop action on a route, wherein an agent (routing engine 204) uses an item of information that is unavailable to a plurality of routing protocol agents (routers 110) to perform the next-hop action (using the RIB, the routing engine analyzes the information and routes stored in the RIB and generates forwarding information to configure a forwarding engine to access the routes using specific next hops (Menon Paragraph [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Menon related to giving a central device access to a RIB to configure one or more forwarding devices and apply them to the teachings Scudder for the purpose of having a device with a wider knowledge base of a network topology to modify routes in the network. One would be motivated as such as this appropriately modifies the route managing device to take network conditions and parameters into account in its decision making (Menon Paragraph [0007]).

Regarding claim 2, Scudder, Ball, and Menon teach the network device of claim 1, wherein the routing policy comprises a set of statements that determines the modification to be performed on the first route (Ball Paragraph [0048]).  

Regarding claim 5, Scudder, Ball, and Menon teach the network device of claim 1, wherein the next-hop action is to deny network traffic data units destined for a next-hop of the first updated route, to modify the next-hop of the first updated route to an updated next-hop of the first updated route that is on a path to a same destination (routing engine configures the FIB using the RIB to associate network destinations with specific next hops (Menon Paragraph [0065]) inherits motivation to combine from parent claim.), or to modify the next-hop of the first updated route to at least one security policy implementation next-hop.  

Regarding claim 8, Scudder teaches a method, comprising: 
obtaining, by a routing information base (RIB) agent, a routing policy (global RIB server 14 accepts routes from routing protocol components (Scudder Col. 3 Lines 31 – 39)); 
receiving, by the RIB agent, a Border Gateway Protocol (BGP) route from a BGP agent and a non- BGP route based on a non-BGP protocol (protocol instances operating on the same processor may include BGP protocol (Scudder Col. 2 Line 62 – Col. 3 Line 19, Col. 3 Line 55 – Col. 4 Line 4)); 
performing, by the RIB agent, the route selection on the updated non-BGP route and the BGP route to select the updated non-BGP route (when multiple routes to the same destination exist, global RIB server selects the route which will be used according to a route selection algorithm (Scudder Col. 3 Lines 31 – 39)); and 
Scudder fails to teach the agent obtaining a routing policy, modify, using the routing policy, an initial value of an attribute of the first route to obtain a first updated route with a new value for the attribute, wherein the modifying of the initial value of the attribute occurs before a route selection by the RIB agent, and performing route selection on an updated route. Scudder further fails to teach performing a next-hop action on the first updated route, wherein the RIB agent uses an item of information that is unavailable to the first and second routing protocol agents to perform the next-hop action.
Scudder Col. 3 Lines 15 – 18 incorporates by reference Ball. Ball is directed inter-domain and inter-protocol routing using a routing layer in a network (Ball Paragraph [0006 – 0009]). As Scudder references Ball, it is obvious Scudder has taken teachings of Ball in arriving at their disclosed invention.
Ball teaches modifying, using the routing policy, an initial value of an attribute of the first route to obtain a first updated route with a new value for the attribute, wherein the modifying of the initial value of the attribute occurs before a route selection by an agent, and performing route selection on an updated route (BGP speaker (operating as an agent) receives update messages from peers to learn a number of paths … applies inbound policy 650 to the learned paths … subsequently selects the best paths (Ball Paragraph [0047]) policy may be used … to manipulate the data in the routing information (Ball Paragraph [0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ball related to applying inbound policies to received paths and apply them to the teachings of Scudder for the purpose of manipulating paths to select the best one. One would be motivated as such as different policies may benefit from different optimal routes.
Scudder and Ball fail to teach performing a next-hop action on the first updated route, wherein the RIB agent uses an item of information that is unavailable to the first and second routing protocol agents to perform the next-hop action
However, in analogous art, Menon teaches providing metric-based multi-hop path selection in a network comprising a plurality of routers (routers 110) and a routing engine (routing engine 204) (Menon Abstract and Paragraphs [0063 – 0065]). Menon teaches the routing engine having specific access to a Routing Information Base (RIB) (routers 110 are not taught as having access to the RIB) (Menon Paragraph [0064]). 
Menon specifically teaches performing a next-hop action on a route, wherein an agent (routing engine 204) uses an item of information that is unavailable to a plurality of routing protocol agents (routers 110) to perform the next-hop action (using the RIB, the routing engine analyzes the information and routes stored in the RIB and generates forwarding information to configure a forwarding engine to access the routes using specific next hops (Menon Paragraph [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Menon related to giving a central device access to a RIB to configure one or more forwarding devices and apply them to the teachings Scudder for the purpose of having a device with a wider knowledge base of a network topology to modify routes in the network. One would be motivated as such as this appropriately modifies the route managing device to take network conditions and parameters into account in its decision making (Menon Paragraph [0007]).

Regarding claim 9, Scudder, Ball, and Menon teach the method of claim 8, wherein the routing policy comprises a set of statements that determines the modification to be performed on the non-BGP route (Ball Paragraph [0048]).  

Regarding claim 12, Scudder, Ball, and Menon teach the method of claim 8, wherein the next- hop action is to deny network traffic data units destined for a next-hop of the updated non-BGP route that is on a path to a same destination (routing engine configures the FIB using the RIB to associate network destinations with specific next hops (Menon Paragraph [0065]) inherits motivation to combine from parent claim.), or to modify the next-hop of the 

Regarding claim 15, Scudder teaches a non-transitory computer readable medium comprising instructions that, when executed by a processor, perform a method, the method comprising: 
receiving a first route from the first routing protocol agent and a second route from the second routing protocol agent (global RIB server 14 accepts routes from routing protocol components (Scudder Col. 3 Lines 31 – 39)); 
perform the route selection on the first route and the second route to select the first route (when multiple routes to the same destination exist, global RIB server selects the route which will be used according to a route selection algorithm (Scudder Col. 3 Lines 31 – 39)); 
make a determination about whether to distribute the first route to the second routing protocol agent (the global RIB applies policy control to the routes it distributes to any target, including the FIB (Scudder Col. 3 Lines 42 – 47)); and 
based on the determination, not distribute the first route to the second routing protocol agent or distribute the first route to the second routing protocol agent (receives updates from global RIB 40 and may disseminate each updated route to client processes 46 (Scudder Col. 4 Lines 1 – 4)).  
Scudder fails to teach the agent obtaining a routing policy, modify, using the routing policy, an initial value of an attribute of the first route to obtain a first updated route with a new value for the attribute, wherein the modifying of the initial value of the attribute occurs before a route selection by the RIB agent, and performing route selection on an updated route. Scudder further fails to teach performing a next-hop action on the first updated route, wherein the RIB agent uses an item of information that is unavailable to the first and second routing protocol agents to perform the next-hop action.
Scudder Col. 3 Lines 15 – 18 incorporates by reference Ball. Ball is directed inter-domain and inter-protocol routing using a routing layer in a network (Ball Paragraph [0006 – 0009]). As Scudder references Ball, it is obvious Scudder has taken teachings of Ball in arriving at their disclosed invention.
Ball teaches modifying, using the routing policy, an initial value of an attribute of the first route to obtain a first updated route with a new value for the attribute, wherein the modifying of the initial value of the attribute occurs before a route selection by an agent, and performing route selection on an updated route (BGP speaker (operating as an agent) receives update messages from peers to learn a number of paths … applies inbound policy 650 to the learned paths … subsequently selects the best paths (Ball Paragraph [0047]) policy may be used … to manipulate the data in the routing information (Ball Paragraph [0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ball related to applying inbound policies to received paths and apply them to the teachings of Scudder for the purpose of manipulating paths to select the best one. One would be motivated as such as different policies may benefit from different optimal routes.
Scudder and Ball fail to teach performing a next-hop action on the first updated route, wherein the RIB agent uses an item of information that is unavailable to the first and second routing protocol agents to perform the next-hop action
However, in analogous art, Menon teaches providing metric-based multi-hop path selection in a network comprising a plurality of routers (routers 110) and a routing engine (routing engine 204) (Menon Abstract and Paragraphs [0063 – 0065]). Menon teaches the routing engine having specific access to a Routing Information Base (RIB) (routers 110 are not taught as having access to the RIB) (Menon Paragraph [0064]). 
Menon specifically teaches performing a next-hop action on a route, wherein an agent (routing engine 204) uses an item of information that is unavailable to a plurality of routing protocol agents (routers 110) to perform the next-hop action (using the RIB, the routing engine analyzes the information and routes stored in the RIB and generates forwarding information to configure a forwarding engine to access the routes using specific next hops (Menon Paragraph [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Menon related to giving a central device access to a RIB to configure one or more forwarding devices and apply them to the teachings Scudder for the purpose of having a device with a wider knowledge base of a network topology to modify routes in the network. One would be motivated as such as this appropriately modifies the route managing device to take network conditions and parameters into account in its decision making (Menon Paragraph [0007]).

Regarding claim 16, Scudder, Ball, and Menon teach the non-transitory computer readable medium of claim 15, wherein the routing policy comprises a set of statements that determines the modification to be performed on the first route (Ball Paragraph [0048]).  

Regarding claim 19, Scudder, Ball, and Menon teach the non-transitory computer readable medium of claim 15, wherein the next-hop action is to deny network traffic data units destined for a next-hop of the first updated route, to modify the next-hop of the first updated route to an updated next-hop of the first updated route that is on a path to a same destination (routing engine configures the FIB using the RIB to associate network destinations with specific next hops (Menon Paragraph [0065]) inherits motivation to combine from parent claim.), or to modify the next-hop of the first updated route to at least one security policy implementation next-hop.  

Regarding claim 21, Scudder, Ball, and Menon teach the non-transitory computer readable medium of claim 15, wherein the second routing protocol agent is a Border Gateway Protocol (BGP) agent that implements BGP and the first routing protocol agent is a non-BGP agent (Scudder Col. 3 Lines 57 – 61).  

Regarding claim 22, Scudder, Ball, and Menon teach the non-transitory computer readable medium of claim 21, wherein the first routing protocol agent is a static route agent.  

Regarding claim 23, Scudder, Ball, and Menon teach the non-transitory computer readable medium of claim 21, wherein the first routing protocol agent is an Interior Gateway Protocol (IGP) agent (routing instances of different protocols (Scudder Col. 3 Lines 57 – 61) routing protocol comprising IGP (Ball Paragraphs [0058 – 0060])).  

Regarding claim 24, Scudder, Ball, and Menon teach the non-transitory computer readable medium of claim 21, wherein the first routing protocol agent is an Open Shortest Path First (OSPF) agent (Scudder Col. 3 Lines 25 – 30).  

Regarding claim 25, Scudder, Ball, and Menon teach the network device of claim 1, wherein the RIB agent is configured to modify an entry in the RIB based on the route selection (selecting and disseminating the best routes by the global Rib (Scudder Col. 3 Lines 3 – 39)).  

Regarding claim 26, Scudder, Ball, and Menon teach the network device of claim 1, wherein the first type of routing protocol is Border Gateway Protocol (BGP) and the second type of routing protocol is Interior Gateway Protocol (IGP) (Scudder Col. 3 Lines 57 – 61).

Claims 7 and 2- are rejected under 35 U.S.C. §103 as being unpatentable over Scudder in view of Ball and Menon and further in view of Beck (US 2021/0105297 A1).
Regarding claim 7, Where Scudder, Ball, and Menon teach the network device of claim 1, Scudder, Ball and Menon fail to teach wherein the first updated route is not distributed to the second routing protocol agent when second routing protocol agent has a less specific route to a same destination as the first updated route.  
However, in analogous art, Beck teaches wherein the first updated route is not distributed to the second routing protocol agent when second routing protocol agent has a less specific route to a same destination as the first updated route (assigning a score on the level of overlap between a route path and preferring a less specific route when there is a potential leak, wherein a route is denied when the validation score does not meet a threshold (Beck Paragraphs [0051] and [0057]))..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Beck related to preferring less specific routes and apply them to the teachings of Scudder for the purpose of filtering out routes which have security leaks or packet loss. One would be motivated as such as this would improve communication quality.

Regarding claim 20, Where Scudder, Ball, and Menon teach the non-transitory computer readable medium of claim 15, Scudder, Ball and Menon fail to teach wherein the first updated route is not distributed to the second routing protocol agent when second routing protocol agent has a less specific route to a same destination as the first updated route.  
However, in analogous art, Beck teaches wherein the first updated route is not distributed to the second routing protocol agent when second routing protocol agent has a less specific route to a same destination as the first updated route (assigning a score on the level of overlap between a route path and preferring a less specific route when there is a potential leak, wherein a route is denied when the validation score does not meet a threshold (Beck Paragraphs [0051] and [0057]))..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Beck related to preferring less specific routes and apply them to the teachings of Scudder for the purpose of filtering out routes which have security leaks or packet loss. One would be motivated as such as this would improve communication quality.


Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Duda (US 2017/0264552 A1) which teaches performing routing within networks and providing updating forwarding based upon equivalency class.
Means (US 2016/0142310 A1) which teaches of an edge router which replaces next hop addresses based upon an advertising policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454         
/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454